Exhibit 10.17

 



EXECUTION COPY

 

 

THIRD AMENDED AND RESTATED PROMISSORY NOTE

(Revolving Loan)

 

March 3, 2017

 

Borrowers: Black Diamond, Inc.,   Black Diamond Equipment, Ltd.,   Black Diamond
Retail, Inc.,   Everest/Sapphire Acquisition, LLC,   BD North American Holdings,
LLC,   PIEPS Service, LLC and   BD European Holdings, LLC     Lender: ZB, N.A.
dba Zions First National Bank Amount: $20,000,000

For value received, Borrowers promise to pay to the order of Lender on the
Maturity Date (or such earlier date as prescribed by and in accordance with the
Loan Agreement referenced below) at Corporate Banking Group, One South Main,
Suite 200, Salt Lake City, Utah 84111, the sum of twenty million dollars
($20,000,000.00) or such other principal balance as may be outstanding hereunder
in lawful money of the United States with interest thereon calculated and
payable as provided in this Third Amended and Restated Promissory Note
(Revolving Loan) (this “Note”) and in that certain Second Amended and Restated
Loan Agreement dated October 31, 2014, by and among Borrowers, the other Loan
Parties from time to time party thereto, and Lender, together with any exhibits,
amendments, addenda, and modifications (as amended, supplemented, restated,
amended and restated, or otherwise modified from time to time and together with
any exhibits, schedules and addendums thereto, the “Loan Agreement”).

 

Definitions

 

Terms used in the singular shall have the same meaning when used in the plural
and vice versa. Capitalized terms used but not defined herein shall have the
meanings given to such terms in the Loan Agreement.

 

Interest

 

Interest shall accrue on the outstanding principal balance hereunder according
to the terms of the Loan Agreement.

 

Payment Terms

 

Payments shall be made on the Loan in immediately available funds according to
the terms of the Loan Agreement.

 

   

 



General

 

This Note is the Promissory Note referred to in the Loan Agreement and is
entitled to the benefits thereof. This Note is made in accordance with, governed
by, and subject to all terms and conditions of the Loan Agreement. This Note is
secured by the Collateral in accordance with the Collateral Documents.

 

Upon an Event of Default, all outstanding principal shall bear interest at the
Default Rate from the date when due until paid, both before and after judgment.

 

If an Event of Default occurs, time being the essence hereof, then the entire
unpaid balance, with interest as aforesaid, shall, at the election of the holder
hereof and without notice of such election, become immediately due and payable
in full.

 

If an Event of Default occurs, Borrowers agree to pay to the holder hereof all
collection costs, including reasonable attorney fees and legal expenses, in
addition to all other sums due hereunder.

 

This Note shall be governed by and construed in accordance with the laws of the
State of Utah.

 

Borrowers and all endorsers, sureties and guarantors hereof hereby jointly and
severally waive presentment for payment, demand, protest, notice of protest and
of non-payment and of dishonor, and consent to extensions of time, renewal,
waivers or modifications without notice and further consent to the release of
any collateral or any part thereof with or without substitution.

 

This Note amends, restates, replaces and supersedes in its entirety, but does
not extinguish or novate, that certain Second Amended and Restated Promissory
Note (Revolving Loan) dated October 31, 2014, executed by Borrowers in favor of
Lender, and any previous renewals, modifications or amendments thereof (the
“Prior Note”). All accrued but unpaid interest evidenced by the Prior Note shall
continue to be due and payable until paid.

 

[Signature Page Follows]

 

 2 

 

IN WITNESS WHEREOF, the parties hereto have executed this Third Amended and
Restated Promissory Note (Revolving Loan) and it becomes effective as of the day
and year first set forth above.

 

 

Borrowers:

 

Black Diamond, Inc.

 

 

By:/s/ Aaron J. Kuehne

Name: Aaron J. Kuehne

Title: Chief Financial Officer, Secretary

           and Treasurer

 

Black Diamond Equipment, Ltd.

 

 

By:/s/ Aaron J. Kuehne

Name: Aaron J. Kuehne

Title: Chief Financial Officer and Secretary

 

Black Diamond Retail, Inc.

 

 

By:/s/ Aaron J. Kuehne

Name: Aaron J. Kuehne

Title: Chief Financial Officer and Secretary

 

Everest/Sapphire Acquisition, LLC

 

 

By:/s/ Aaron J. Kuehne

Name: Aaron J. Kuehne

Title: Secretary and Treasurer

 

BD North American Holdings, LLC

 

 

By:/s/ Aaron J. Kuehne

Name: Aaron J. Kuehne

Title: Treasurer

 

 



THIRD AMENDED AND RESTATED
PROMISSORY NOTE (Revolving Loan)

Signature Pages



   

 

 

PIEPS Service, LLC

 

 

By:/s/ Aaron J. Kuehne

Name: Aaron J. Kuehne

Title: Secretary and Treasurer

 

BD European Holdings, LLC

 

 

By:/s/ Aaron J. Kuehne

Name: Aaron J. Kuehne

Title: Secretary and Treasurer

 

PIEPS Service, LLC

 

 

By: ___________________

Name: Aaron J. Kuehne

Title: Secretary and Treasurer

 

BD European Holdings, LLC

 

 

By: ___________________

Name: Aaron J. Kuehne

Title: Secretary and Treasurer

 

 



THIRD AMENDED AND RESTATED
PROMISSORY NOTE (Revolving Loan)

Signature Pages

 



 2 

 